Appellant was tried under an indictment charging him with assault with intent to murder, and convicted of an aggravated assault. The punishment was assessed at confinement in jail for two years.
There were no exceptions to the court's charge, and no bills of exception are brought forward. The injured party had beeen working for appellant. He testified that appellant owed him some money, which he refused to pay. He said that on the occasion of the difficulty *Page 620 
he approached appellant and requested that he pay him. According to his version, appellant became angry, kicked him and struck him. Whereupon he struck appellant. Appellant then cut him several times with a knife, inflicting serious injuries upon him, which resulted in his confinement in a hospital for approximately a month. Appellant declared that the injured party attacked him first and gave testimony tending to show that he cut the injured party in self-defense. The injured party, as well as other state's witnesses, testified that the injured party was unarmed at the time of the difficulty, and that appellant made an attack on the injured party before the injured party struck appellant. The testimony clearly discloses that the knife used by appellant was a deadly weapon, having a blade three or three and one-half inches long, and that the injured party was seriously and severely injured. Appellant's theory of self-defense was submitted to the jury under appropriate instructions. The issue was resolved against him. We are unable to reach the conclusion that the evidence is insufficient to support the conviction.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.